       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 1 of 11    1
     K4OHVELC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    RICARDO VELASQUEZ,

4                      Plaintiff,

5                v.                               19 Civ. 11488 (GHW)

6    TWO BIG BOYS, INC., et al.,
                                                  Telephone Conference
7
                       Defendants.
8
     ------------------------------x
9                                                 New York, N.Y.
                                                  April 24, 2020
10                                                3:05 p.m.

11   Before:

12                          HON. GREGORY H. WOODS,

13                                                District Judge

14                                  APPEARANCES

15   THE WEITZ LAW FIRM, P.A.
          Attorneys for Plaintiff
16   BY: BEN-ZION BRADLEY WEITZ

17   ROSEN & ASSOCIATES, P.C.
          Attorneys for Defendant John Ioannou
18   BY: PARIS GYPARAKIS

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 2 of 11     2
     K4OHVELC

1               (The Court and all parties present telephonically)

2               THE COURT:   This is Judge Woods.     Let me just say a

3    few brief words regarding the protocol that I expect will be

4    followed during this conference.

5               First, please state your names each time that you

6    speak during this conference.      Please do that regardless of

7    whether or not you've spoken earlier during the conference.

8    That will help us keep a clear record of what's said here.

9               Second, please keep your phones on mute when you're

10   not speaking.    It will also help us keep a clear record of the

11   conference.

12              Third, I'm asking the court reporter to let us know if

13   she has any difficulty in hearing or understanding any of us.

14   So don't be surprised if she chimes in to mention any problems

15   that she's having with following us.

16              So with that brief set of introductory remarks out of

17   the way, let me ask first, who I have on the line for

18   plaintiff?

19              MR. WEITZ:   Good afternoon, your Honor.      Bradley Weitz

20   here on behalf of the plaintiff, Ricardo Velasquez.

21              THE COURT:   Thank you.

22              Who do I have on the line for each of the defendants

23   here?   First, who do I have on the line for defendant John

24   Ioannou?

25              MR. GYPARAKIS:   Good afternoon, your Honor.      Paris


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 3 of 11           3
     K4OHVELC

1    Gyparakis, counsel for John Ioannou.

2              THE COURT:    Thank you.

3              Counsel, please come as close to the phone as you can.

4    It's difficult to hear you.      Good.

5              Do I have counsel on the line for Two Big Boys, Inc.?

6              Fine.   Let me turn first to counsel for the plaintiff.

7    We scheduled this really as a follow-up proceeding to discuss

8    the process that we'll be using to litigate the case here.            I

9    adjourned our prior conference in large part in light of the

10   nonappearance of Two Big Boys.       Let me hear from each of you

11   about the status of the case, and we'll talk about the process

12   that we'll put in place to permit the parties to fully litigate

13   it after I have that information.

14             So let me hear first from you counsel for plaintiff.

15   What can you tell me about the status of the case?

16             MR. WEITZ:    Yes, your Honor.    The status is as was

17   discussed on March 25.     The tenants had not appeared.       They

18   still have not appeared.     The tenant being Two Big Boys.         The

19   landlord's counsel had stated that he had spoken with the

20   tenant's principal, and they are aware of the lawsuit.             We've

21   also gone ahead and sent a courtesy copy by correspondence as

22   well.   We don't have any direct phone numbers, and so forth, as

23   maybe landlord's counsel who's their direct landlord might

24   have.   So I have inquired with opposing counsel who's on the

25   line now to see whether or not he's made any progress, but we


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 4 of 11          4
     K4OHVELC

1    haven't had an opportunity to speak about that as of yet.            So

2    I'm really going to leave that for him to answer.

3              With regard to the process here, if we're going to

4    move forward with a scheduling order today, which I'm not sure

5    would be the optimal way to do it, but if your Honor would like

6    to, I would like to build in a little bit of extra time to

7    allow the tenant to appear because I think -- unless they're

8    fully out of business, I think it's very important to have the

9    tenant here because they'll be the ones making the remediation,

10   most likely, to the facility.

11             THE COURT:    Thank you.

12             Let me hear from counsel for the landlord.        Counsel.

13             MR. GYPARAKIS:    Yes, your Honor.     I unfortunately have

14   not been able to contact the corporate defendant principal by

15   phone.   I have sent numerous written communications regarding

16   your Honor's directive at the previous conference, as well as

17   some potential consequences for not appearing, and I think I

18   made a diligent effort to try to get through to them.

19   Unfortunately, I have no information to provide to the Court as

20   to whether they intend to appear and defend this case.

21             THE COURT:    Fine.   Good.   So I assume that the parties

22   have been working diligently to get their attention.         I assume

23   that you will continue to do so.        I believe that my

24   recollection is that they indemnify the landlord here.             Is that

25   correct, counsel for the landlord?


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 5 of 11         5
     K4OHVELC

1              MR. GYPARAKIS:    That's correct, to my understanding,

2    yes.

3              THE COURT:    Good.   Thank you.

4              I'm going to set a schedule for the parties to

5    litigate this case.     I'm happy to add a buffer with the hope

6    that the tenant will appear, but even if they don't, so long as

7    the case is in front of me, I want the parties to be doing the

8    work necessary to resolve it as between these parties.             I'm

9    also happy to build in some buffer in light of COVID-19.            I

10   anticipate that a portion of the work in part here may involve

11   expert discovery, in particular expert review of the

12   accessibility of the premises, and I want to hear from the

13   parties about your expectations for a reasonable timeline for

14   that work to take place if it is needed.

15             Counsel, I'm looking at the proposed case management

16   plan and scheduling order.      I have some understanding of the

17   nature of the issues raised in this case.        From the parties'

18   initial case management plan and scheduling order, you

19   suggested a four-month window for the completion of fact

20   discovery.   I'm happy to consider a more extended period in

21   light of COVID-19 potentially to accommodate the -- or, I

22   should say, to accommodate the potential entry of the other

23   defendant into the case.     So I look to you to tell me what you

24   think would be a reasonable schedule for us to set that I can

25   hold you to.    In that regard, I look to you for comments


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 6 of 11     6
     K4OHVELC

1    regarding the nature of the inspection that needs to happen and

2    any constraints on your ability to conduct it as a result of

3    COVID-19.

4              Let me begin with counsel for plaintiff.        Counsel.

5              MR. WEITZ:    Yes, your Honor.    With regard to your

6    first portion of your question, instead of the typical

7    four-month timeline for discovery, I would propose a six-month

8    timeline to give -- to accommodate those two unusual issues,

9    the tenant and the pandemic.

10             With regard to what needs to be done in terms of

11   discovery that is out of the ordinary, as with these ADA cases,

12   we have to do a Rule 34 inspection, which is a physical

13   inspection of the facility.      Obviously, we would wait as long

14   as we can to do that due to the pandemic.        I can tell you that

15   experts are very hesitant to do anything right now, so that

16   would also hopefully be resolved by the longer timeline that

17   we're suggesting.

18             Then with regard to the schedule itself, I would say

19   simultaneous to the issuance of this discovery order, I think

20   we should have a referral as well to the mediation program.

21             THE COURT:    Thank you very much.

22             I'll talk about the mediation referral now.        Can I

23   ask, counsel for plaintiff, is the absence of the other

24   defendant likely to be an impediment to your ability to resolve

25   the case?


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 7 of 11    7
     K4OHVELC

1              MR. WEITZ:    Well, I was reviewing my notes from the

2    last conference.    I know you had asked opposing counsel if

3    there was indemnification in the lease, and at the last

4    conference opposing counsel had stated that the lease actually

5    had expired, and they are currently month to month.         So I have

6    my own doubts whether or not they're going to continue in that

7    location, whether or not that it's going to be resolved -- that

8    it cannot be resolved without their presence.        If they're month

9    to month, I highly doubt they're going to indemnify them for

10   all these remediations.

11             So having reviewed that, I believe that it would be

12   perhaps productive to try to get resolution through the

13   mediation process.     Especially the way the mediations are

14   currently being conducted by Zoom, I think they've been

15   effective.   I think the landlords in many of the cases that I'm

16   currently mediating are taking control of resolution because

17   they understand that their tenants might not return.         So I

18   think, since we have the landlord here, I think we can probably

19   have a productive mediation.      And certainly, the mediator would

20   have discretion whether or not to delay it by a few weeks to

21   wait for a tenant to appear.      So I think the referral would be

22   appropriate and would be helpful.

23             THE COURT:    Good.   Thank you.

24             Counsel for defendant, appearing defendant, before I

25   turn to you regarding the schedule, can I ask, just as a


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 8 of 11   8
     K4OHVELC

1    factual matter, is the restaurant currently operating?

2               MR. GYPARAKIS:   Paris Gyparakis, counsel to John

3    Ioannou.

4               Your Honor, the restaurant is closed due to the

5    pandemic and not operating at this time.

6               THE COURT:   Good.   Thank you very much.

7               Counsel for defendant, what's your view regarding the

8    proposal by the plaintiff that we extend fact discovery to take

9    place over a period of six months in light of the pandemic?

10              MR. GYPARAKIS:   Your Honor, we have no objection to

11   the six-month proposed timeline, nor do we object to a

12   resolution through mediation for the reasons already discussed

13   on the record.

14              THE COURT:   Good.   Thank you very much, counsel.

15              So let me just say, first, I appreciate both of your

16   comments.    I will put in place a case management plan and

17   scheduling order that is consistent with the proposal that was

18   submitted by you at the time of the last conference with the

19   following exception.     I will set the deadlines to be for each

20   of fact and expert discovery a date that is six months after

21   today.   I will keep the current gaps in time in place so that

22   the structure of your current proposal will remain in place.

23   I'll note that the parties have the flexibility to modify the

24   fact discovery deadlines pursuant to paragraph 7(g) so long as

25   your discovery is completed by the end date.        So if you want to


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 9 of 11      9
     K4OHVELC

1    agree to change any of those other deadlines, you can do so,

2    just so long as you understand that everything must be

3    completed by the end date for fact discovery.        When I say

4    "completed," I mean done.     I'll do the same thing with respect

5    to expert discovery.     I'll push those deadlines back, and we'll

6    keep the same gap in time established in the case management

7    plan that you submitted to me last month.

8              Just a few brief words about the case management plan

9    and scheduling order.     First, treat these as real deadlines.

10   Note that the deadlines are for completion of each of expert

11   and fact discovery, which means completion, which means no more

12   of it after the relevant date.

13             Two relevant corollaries include the following:          One,

14   if you have a discovery dispute or issue with discovery, please

15   bring it to my attention.     Do not hoard it.     My expectation is

16   that you'll bring me discovery disputes so you can get the

17   responsive information during the fact discovery period so that

18   you can use it during that period.       If you wait to bring me a

19   dispute or other issue, you may find that I will just simply

20   not compel your adversary or third party to provide responses.

21   That's because my expectation is that you'll complete discovery

22   by the deadline specified in the order.

23             Second, these are extended deadlines, but as you're

24   scheduling requests for information in depositions, be mindful

25   again that my expectation is that you complete discovery by


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 10 of 11      10
     K4OHVELC

1    these deadlines.    So if you wait to make a request for

2    information or wait to take a deposition, you do so accepting

3    the risk that you will have less time to conduct follow-up

4    discovery with respect to information that you might learn from

5    that request or deposition.

6              The deadlines in the case management plan are all real

7    deadlines.   The deadlines in paragraph 8(c) are worthy of

8    particular note.    They require that you provide all, that is,

9    100 percent, of the requisite disclosures under Rule 26(a)(2)

10   by the date that will be included there.        If you fail to do

11   that, you should not expect that your expert will be permitted

12   to provide testimony or other evidence in the case.

13             So I think that's all I need to tell you with respect

14   to the actual deadlines.      You should understand that I'll grant

15   extensions of the deadlines, but only for good cause shown.

16   Here, these are very extended deadlines, so I would certainly

17   scrutinize any request for an extension of them.         We set them

18   mindful of the current constraints on COVID-19, and I think we

19   all hope that, if anything, those will become less restrictive

20   than they are today.

21             Similarly, let me say that my expectation is that the

22   parties will work to resolve this case in parallel with your

23   efforts to litigate it.     So do not expect that I'll find good

24   cause in a party's decision not to invest in this case because

25   they hoped or expected that the case would settle.          My


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
       Case 1:19-cv-11488-GHW Document 42 Filed 10/06/20 Page 11 of 11   11
     K4OHVELC

1    expectation is that you'll make professional judgments about

2    the amount of resources that you want to invest in this case

3    during the time period allotted, and I will ask you to abide by

4    the consequences of your decisions.

5              So I think that's all I needed to say.        Thank you very

6    much for the work on this case.       I hope that you're able to

7    find the other defendant.

8              Thank you, counsel, for your comments about the

9    success of the mediation program.       I'm happy to hear that it's

10   working even remotely.     I'll enter a reference to the mediation

11   program, and I encourage you both to engage in the process with

12   an open mind and soon.     Given current circumstances, there are

13   many advantages to resolving a case such as this, particularly

14   where the tenant may or may not begin operations anew after

15   COVID-19 has lifts its grasp on the city.

16             Good.   Anything else we need to talk about here?

17   First, counsel for plaintiff?

18             MR. WEITZ:    No.   Thank you, your Honor.     Thank you for

19   your assistance.

20             THE COURT:    Good.   Thank you.

21             Counsel for defendant?

22             MR. GYPARAKIS:      No.

23             THE COURT:    Good.   Thank you very much.

24             (Adjourned)

25


                     SOUTHERN DISTRICT REPORTERS, P.C.



                                   (212) 805-0300
